Citation Nr: 1750208	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  17-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to September 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence, including an October 2017 private medical statement (discussed in greater detail in the Remand below) was received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have had its onset in service, and persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   
Certain chronic disabilities, including sensorineural hearing loss (SNHL) and tinnitus (as organic diseases of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 C.F.R. §  3.309(a); see Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Service connection may be established by showing continuity of symptomatology after discharge.  
38 C.F.R. § 3.303(b).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that the Veteran's service treatment records (STRs) are not available.  A September 2014 memorandum in the record notes a search of the National Personnel Records Center (NPRC) found his file may have been destroyed by a fire at the facility.  Therefore, VA has a heightened duty to assist in developing evidence to substantiate the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217.  

The Veteran contends that he has tinnitus due to noise trauma in service.  In an October 2014 statement, he reported exposure to loud noise in service, including from air compressors at Fort Belvoir and from heavy machinery such as bulldozers and graders while in Korea.  A January 2017 VA audiology treatment record notes the Veteran's report that he has recurrent, intermittent tinnitus that began in 1953 while serving in Korea. 

At the September 2017 Board hearing, the Veteran testified that during service he was a mechanic, and then a sergeant in a motor pool.  He reported exposure to loud noise without hearing protection, including from bulldozers, graders, and diesel engines.  He testified that he began to experience ringing in his ears in his early 20s, while still in service, but did not [seek treatment as it did not cause discomfort].  He reported that he did not realize he had a problem until four or five years ago, when he sought treatment for hearing loss (after interactions with grandchildren alerted him to hearing problems).  He denied postservice exposure to loud noise; he reported that he worked as a barber and his clippers "weren't noisy."  

It is not in dispute that the Veteran has tinnitus, as the diagnosis of tinnitus is established by subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's report that he has tinnitus.  Based on the Veteran's accounts regarding his duties and exposure to noise in service, which appear consistent with the circumstances of his service, it may also reasonably be conceded that he had some exposure to hazardous levels of noise in service.  

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case.  The Board finds no reason to question the credibility of his accounts that he has had tinnitus ever since service; they are not implausible.  Resolving any remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that onset of tinnitus in service and continuity since is shown, and concludes that service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has bilateral hearing loss due to exposure to noise in service.  He does not allege that such disability was manifested in service or within a one year following separation from service; he reports that it became manifest more recently.  A May 2013 VA audiology record notes the Veteran's report that his hearing loss began about three years prior (in approximately 2010); and at the September 2017 Board hearing, he testified that his hearing loss "became an issue starting about 4 or 5 years ago" (in approximately 2012 or 2013).  

As was noted above, it is conceded that virtue of his motor pool duties in service, the Veteran was exposed to hazardous levels of noise therein.  A report of an October 2017 private audiological evaluation, notes an assessment of bilateral SNHL, and includes an opinion that the Veteran's hearing loss is at least as likely as not related to exposure to noise in service.  However, the rationale for the opinion is presented in speculative terms (hazardous noise "exposure can lead to acoustic trauma"), and does not note when the hearing became manifest; it does not account for the length of the intervening period and does not reflect that other possible etiologies for the hearing loss were considered.  It is inadequate for rating purposes, and development for an adequate medical opinion in this matter is necessary.  

The Veteran receives periodic VA treatment (including hearing aids) for hearing loss.  Because records of such treatment may contain pertinent information, and VA treatment records are constructively of record, the records must be sought.  
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his hearing loss disability.  

2.  Thereafter, the AOJ should arrange for an audiological examination of the Veteran to confirm the existence and ascertain the likely etiology of his claimed bilateral hearing loss disability.  On review of the entire record  and examination/interview of the Veteran, the examiner should provide opinions that respond to the following [the provider should acknowledge that it is not in dispute that the Veteran was subjected to loud noises during service]: 

(a) Please confirm that the Veteran has a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either/both ear(s).

(b) Please identify the likely etiology for any hearing loss disability.  Is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to exposure to acoustic trauma therein?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.  The rationale should include comment on (express, with rationale, agreement or disagreement with) the private audiologist's opinion essentially to the effect that the Veteran's hearing loss is related to exposure to noise in service.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


